                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

S. JAIN, for herself, and as parent of and for
her son “A”, a minor,

                       Plaintiff,

       v.                                                    Case No. 17-cv-00002

BUTLER ILLINOIS SCHOOL DISTRICT 53,                          Honorable Ronald A. Guzman
et al.,

                       Defendants.

                DEFENDANTS’ REPLY IN SUPPORT OF BILL OF COSTS

       NOW COME the Defendants, BUTLER SCHOOL DISTRICT 53, et al., and for their

Reply in Support of their Bill of Costs, state as follows:

                                       INTRODUCTION

       Defendants’ Bill of Costs in the amount of $5,482.66 should be awarded in full for the

following reasons: 1) Defendants are prevailing parties in this litigation; 2) Defendants have

provided the supporting documents for the costs claimed; and 3) Defendants have demonstrated

that the expenses set forth in their Bill of Costs were necessarily incurred for use in this case. For

these reasons, the Defendants’ Bill of Costs should be granted in full.

                                         ARGUMENT

               I. Defendants are entitled to costs as prevailing parties.

       On March 12, 2019, this court granted summary judgment to the individual defendants,

Heidi Wennstrom (Superintendent of Defendant Butler School District 53); Kelly Voliva

(Principal) and Lisa Owen (Assistant Principal) on qualified immunity grounds. On the same

day, judgment was entered in favor of these defendants and plaintiffs’ case was dismissed. As



                                                  1
such, Defendants Wennstrom, Voliva and Owen are prevailing parties under the law. Plaintiff

does not dispute this fact

               II. The Expenses Claimed Were Necessarily Obtained For Use In The Case.

     Under Local Rule 54.1(b), “the expense of any prevailing party in necessarily obtaining all

or any part of a transcript for use in this case…shall be taxable costs against the adverse party.”

See also 28 U.S.C. Section 1920 (2). “[a] judge or clerk of any court of the United States may tax

as costs… (2) fees for electronically recorded transcripts necessarily obtained for use in the

case.” Here, it is undisputed that defendants seek recovery for the expenses incurred for printed

and electronically recorded transcripts necessarily obtained for use in the case. The specific

expenses are set forth in an itemized list with supporting invoices attached to the Affidavit of

Darcy L. Proctor (lead attorney for the defendants) attached in support of Defendants’ Bill of

Costs. The total amount requested is $5,482.66. Specifically, Defendants incurred $2,418.00 for

the deposition of Student “A” and the parent plaintiffs taken on August 14, 15 and 30, 2017. All

of these transcripts were used in support of the Defendants’ Motion for Summary Judgment and

Rule 56.1 Statement of Undisputed Material Facts.

       Moreover, the charges related to the court reporter appearance fees for these depositions

in the amount of $648.11 were also incurred by defendants and are included in their bill of costs.

Such fees are recoverable and should be awarded pursuant to Local Rule 54.1(b), amended in

2013 to include court reporter appearance fees as recoverable costs.

       Defendants also incurred the cost of $1,946.50 for the videographer services for the

depositions of Student “A” and the parent plaintiffs. The depositions of the parents were videoed

for use at trial for impeachment –a common practice in federal court litigation. And, in the case

of minor “A”, the video deposition was necessarily obtained as part of the defense strategy for



                                                2
either impeachment at trial (if A was called as a live witness) or in lieu of his actual appearance

at trial. Federal courts have awarded videographer service fees as recoverable costs. Held v.

Held, 137 F. 3d 998 (7th Cir. 1998).

       In addition, the defendants incurred $470.05 for certain court hearing transcripts obtained

by the defense for use in the resolution of various discovery matters before Magistrate Judge

Sidney I. Schenkier (See certifications from the official court reporter Pamela Warren stating that

the transcript fees charged comply with the requirements of this court and the Judicial

Conference of the United States dated July 25, August 24 and 25, 2017). In addition, the defense

obtained the court hearing transcripts before this Court dated March 28 and May 2, 2018 to

confirm plaintiffs’ representations to this Court concerning whether he would be calling the

grandmother of Student “A” as a damages witness at trial. As such, all of these court transcripts

were necessarily obtained for use in this case and should be awarded in full under Local Rule

56.1(b) and 28 U.S.C. Section 1920 (2).

       Finally, the Plaintiffs’ Objection to Bill of Costs is without merit. In the end, the plaintiffs

failed to put forward any argument or legal support to defeat an award of costs to the Defendants

in this case. One of the risks plaintiffs take when a lawsuit is filed is if they lose a case on

summary judgment or trial, the defense may recover an award of taxable costs pursuant to Local

Rule 54.1(b) and 28 U.S.C. Section 1920. The result should be no different here.

                                            Conclusion

       For all the reasons stated herein, the Defendants, Butler School District 53 and

Defendants Heidi Wennstrom, Kelly Voliva and Lisa Owen respectfully pray for entry of an

order granting their Bill of Costs and awarding them taxable costs in the amount of $5,482.66.




                                                  3
                                                   Respectfully submitted,


                                                   /s/ Darcy L. Proctor
                                                   One of the Attorneys for Defendants

Darcy L. Proctor / ARDC # 6199731
dlproctor@wmlaw.com
Rachel S. Nevarez / ARDC # 6304120
rsnevarez@wmlaw.com
WIEDNER & McAULIFFE, LTD.
One North Franklin, Suite 1900
Chicago, Illinois 60606
(312) 855-1105


                               CERTIFICATE OF SERVICE

        The undersigned, one of the attorneys of record herein, hereby certifies that on May 30,
2019, the foregoing Defendants’ Reply in Support of Bill of Costs was electronically filed with
the Clerk of the U.S. District Court using the CM/ECF System, which will send notification of
such filing to the following:

                                           S. Jain
                                    fedlawsuit@gmail.com


                                                   /s/ Darcy L. Proctor




                                               4
